Citation Nr: 0701032	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-31 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
including as secondary to the service-connected disability of 
lumbar disc degeneration, L5-S1, status post surgical 
correction.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1979 to March 
1994 and from December 1997 to April 1998.  He is a Peacetime 
and Persian Gulf Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for erectile 
dysfunction, including as secondary to the service-connected 
disability of lumbar disc degeneration, L5-S1, status post 
surgical correction.  

The Board notes that in the veteran's VA Form 9, received in 
July 2004, the veteran indicated that he wanted to have a 
Decision Review Officer (DRO) hearing and a Board hearing at 
the RO.  In an October 2006 DRO Conference Report, the 
veteran's representative indicated that the veteran did not 
wish to have a DRO hearing or a Board hearing in connection 
with his appeal.  The Board finds that there is no hearing 
request pending at this time.  See 38 C.F.R. § 20.702(e) 
(2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent evidence of a nexus between the 
veteran's erectile dysfunction and the service-connected 
lumbar disc degeneration, L5-S1, status post surgical 
correction.  


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by the 
veteran's active military service, nor is it secondary to the 
service-connected lumbar disc degeneration, L5-S1, status 
post surgical correction.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2003 and August 2006 letters sent to 
the veteran.  In the letters, the veteran was informed of the 
evidence necessary to substantiate the claim for service 
connection caused by a service-connected condition.  The 
letter informed the veteran that he must show evidence of the 
claimed physical condition and a relationship between the 
claimed condition and the service-connected condition.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained the following 
records:  the veteran's service medical records, private 
medical records from April 2002 and September 2002, and VA 
outpatient treatment records dated February 2001 to January 
2003 and from January 2006 to November 2006.  Finally, VA 
provided the veteran with a medical opinion in connection 
with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

The veteran asserts in his December 2002 personal statement 
that his erectile dysfunction was incurred on a secondary 
basis as a result of his service-connected back condition and 
subsequent back surgery.  He explained further in his July 
2004 statement that his current use of Viagra is not 
dependent on the correct function of the central nervous 
system.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2006).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As stated previously, in order for service connection to be 
granted on a secondary basis, three elements must be present: 
a current disability, a service-connected disability, and a 
medical nexus.  See 38 C.F.R. § 3.310(a) (2006).

In this case, there is a current diagnosis of erectile 
dysfunction.  The veteran was diagnosed with erectile 
dysfunction in October 2002.  In addition, service connection 
is in effect for a back disability.  The first two elements 
are accordingly satisfied.

Although the veteran does not contend that he incurred 
erectile dysfunction in active service or on a direct basis, 
as due to an injury or disease incurred in active service, 
the Board notes that the service medical records in 
conjunction with this claims file do not reference to any 
treatment or diagnosis of erectile dysfunction.  

The record contains three medical opinions which address 
whether the veteran's erectile dysfunction is secondary to 
his service-connected back disability.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board is mindful that we cannot 
make our own independent medical determinations, and that we 
must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

In a September 2002 private medical report, the private 
physician stated that the veteran was treated for erectile 
dysfunction.  The physician explained that the veteran has 
had erection problems for approximately two years.  He stated 
that the veteran was prescribed Viagra, which has worked well 
for him.  The veteran's testosterone level was noted as being 
normal, and the physician opined that "there is a very 
strong temporal association" between the veteran's erectile 
dysfunction and his prior disc surgery.  

In an October 2002 VA treatment record, a VA physician noted 
that the veteran's erectile dysfunction was "probably 
related to alcohol abuse."  The physician instructed the 
veteran to stop drinking alcohol and attend Alcoholics 
Anonymous (AA) meetings.  Treatment reports following the 
October 2002 statement indicate that the veteran stopped 
drinking alcohol and continues using Viagra for his 
condition.

The veteran was afforded a VA medical opinion in connection 
with his claim in March 2003.  The VA examiner explained that 
tumescence of penile function depends on both somatic and 
autonomic nervous system functions.  In order for erection to 
occur, there must be a normal nerve supply and normal 
vasculature.  The VA examiner explained further that 
tumescence is a parasympathetic nerve function stemming off 
sacral levels II, III, and IV anteriorly as well as from an 
intact nervous system at the S2, 3, and 4 levels.  
Detumescence is a sympathetic function stemming from D10, 11, 
and L2 of the automatic nervous system which exists 
anteriorly.  Somatic sensory function is located in the 
pudendal nerve which emanates from the dorsal aspects of S2, 
3, and 4 levels.  Upon a review of the claims file, the 
examiner noted that the veteran's back surgery was restricted 
to the level of L5-S1, and did not include L2, D10, D11, S2, 
S3, and S4.  None of the areas that effect tumescence of 
penile function were included in the space affected by the 
disc that the veteran manifested, and none of the areas were 
within the surgical field.  

The examiner further stated that Viagra functions by 
increasing the blood supply to the penis and does not work if 
the nerve supply is not intact.  Because Viagra has been 
effective for the veteran, it is clear that the nerve roots 
at S2, 3, 4, D10, 11, and L2 are all functioning properly.  
The examiner concluded that there was no scientific evidence 
that the L5-S1 discectomy and laminectomy or the disc disease 
caused the erectile dysfunction, and opined that alcohol was 
probably a major player in his erectile dysfunction.

There are varying opinions as to the causal connection 
between the veteran's erectile dysfunction and his service-
connected back disability.  The Board does consider the April 
2002 private medical opinion to be competent medical 
evidence; however, the VA physicians' opinions in October 
2002 and March 2003 are highly probative.  The October 2002 
and March 2003 medical opinions attribute the veteran's 
erectile dysfunction to alcohol intake and the March 2003 VA 
examiner specifically concludes that there is no evidence to 
assert the veteran's erectile dysfunction is related to his 
back disability.  There is no competent evidence to refute 
this finding, as the April 2002 private medical opinion does 
not necessarily indicate whether the veteran's erectile 
dysfunction is related to the service-connected back 
disability-only that there was a strong temporal 
association.  Furthermore, it appears that the physician only 
offered a conclusory statement rather than a full discussion 
of the medical reports of record to support his opinion.  The 
Court has found that the weight of a medical opinion is 
diminished where the opinion is based on an inaccurate 
factual premise or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  

The Board is aware of the veteran's contention that his 
erectile dysfunction is somehow etiologically related to his 
service-connected back condition.  The Board has considered 
the veteran's contentions; however, competent medical 
evidence is required in order to grant service connection for 
this claim.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for erectile dysfunction, claimed as 
secondary to the service-connected lumbar disc degeneration, 
L5-S1, status post surgical correction, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for erectile dysfunction, including as 
secondary to the service-connected disability of lumbar disc 
degeneration, L5-S1, status post surgical correction is 
denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


